                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

DANA BARKER                                                                             PLAINTIFF

v.                                    Case No. 1:18-cv-1069

RELIANCE HEALTH CARE, INC.
and TIMBERLAND CARE AND
REHABILITATION CENTER, LLC.                                                         DEFENDANTS

                                             ORDER

       Before the Court is the parties’ Joint Motion to Dismiss Without Prejudice. (ECF No. 10).

The Court finds that no response is necessary and that the matter is ripe for consideration.

       The parties state that they have agreed to arbitrate this case pursuant to a dispute resolution

agreement dated October 28, 2014. Accordingly, the parties ask the Court to dismiss this case

without prejudice.

       The Court construes the parties’ motion as one brought pursuant to Federal Rule of Civil

Procedure 41, which governs the dismissal of actions. An action may be dismissed by “a

stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

Although the parties do not style the instant motion as a stipulation, it nonetheless seeks dismissal

of the case and is signed by all parties to this matter. Thus, the Court finds that that good cause

for the motion has been shown and that dismissal of the case is proper pursuant to Rule

41(a)(1)(A)(ii). Accordingly, the parties’ joint motion (ECF No. 10) is hereby GRANTED.

Plaintiff’s complaint is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 24th day of January, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
